Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s informal amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In Claims
Claims 11-20 are cancelled.
Applicant’s response is not deemed necessary in response to this informal amendment since claims 11-20 are non-elected claims without traverse (see para. 2 of the office action dated 12/21/2021).

The following is an examiner’s statement of reasons for allowance: withdrawal of Restriction requirement in view of above-mentioned cancellation of non-elected claims 11-20; withdrawal of 35 U.S.C. 112, second paragraph rejection of former claims 5-6 in view of cancellation of claim 5 and appropriate amendment of claim 6; withdrawal of prior art rejection of former claims 1-6 in view of applicant’s appropriate amendment of the former independent claim .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 




/ASHOK PATEL/Primary Examiner, Art Unit 2879